DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                       Patent
                 (US 10,409,910)
              Instant Application
                   (17/479,331)
1). A computer-implemented method for analyzing behavior of an object, the 
method comprising: 
           receiving a plurality of video frames from a video source, 
the plurality of video frames including a representation of an object;  
      normalizing, via at least one processor, data in each video frame from the received plurality of video frames to obtain normalized data for the plurality 
of video frames;  
        performing, via the at least one processor, neuro-linguistic 
analysis on the normalized data;      
       generating, via the at least one processor, a  syntax for a neuro-linguistic model based on the neuro-linguistic analysis, the syntax including a stable model of phrases, 
         wherein generating the syntax includes: generating, via the at least one processor, machine-readable symbols from the normalized data, each machine-readable symbol being associated with a distinct cluster of the normalized data, and building a dictionary of machine-readable words based on an observed-sequence of the machine-readable symbols; 
           evaluating, via the at least one processor, statistics for 
combinations of machine-readable words co-occurring in a stream of 
machine-readable words, the statistics including a frequency at which the 
combinations of words co-occur;  updating, via the at least one processor, a model of combinations of machine-readable words based on the evaluated 
statistics, the model identifying statistically relevant observations of 
machine-readable words co-occurring in the input stream of machine-readable 
symbols;  and generating, via the at least one processor, a connected graph, 
each node in the connected graph representing one of the words in the stream, and edges connecting the nodes representing a probabilistic measure of 
co-occurrence of pairs of statistically relevant words in the stream connected 
by an edge of the graph;  
        identifying, via the at least one processor, instances of at least one machine-readable phrase based on the connected graph;  
      
          determining, via the at least one processor, an unusualness score for an 
observation of at least a first one of the machine-readable phrases identified 
in the connected graph; and 
        
            publishing, via the at least one processor, an alert regarding the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object.
1).  A method, comprising:
      

       receiving a plurality of video frames from a video source, the plurality of video frames including a representation of an object;
       normalizing, via at least one processor, data in each video frame from the plurality of video frames to obtain normalized data for the plurality of video frames; 
    


       generating, via the at least one processor, and based on the normalized data, a syntax for a neuro-linguistic model, the syntax including a stable model of phrases;
     
































         identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph;
     calculating, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph; and
     publishing, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object.


            Claims 1 and similar independent claims 8 and 15 (obvious variants) of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of patent US 10,409,910 as shown in the table above.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference Ehsani discloses “identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases” (fig. 5; para. [0029]-[0030]; para. [0086]; para. [0094]-[0105]; para. [0122]; para. [0159]-[0163]). It would have been obvious to use the missing features of the instant application, as taught by Ehsani for all the reasons such as deriving an abstract conceptual representation of an input’s meaning (Ehsani, para. [0167]).

        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.      Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al US PGPUB 2011/0064267 A1 (“Cobb”) in view of Ehsani et al US PGPUB 2014/0163968 A1 (“Ehsani”) and Dupont et al US PGPUB 2012/0137367 A1 (“Dupont”)
          Per Claim 1, Cobb discloses a method, comprising:
            receiving a plurality of video frames from a video source, the plurality of video frames including a representation of an object (para. [0010]);
            normalizing, via at least one processor, data in each video frame from the plurality of video frames to obtain normalized data for the plurality of video frames (para. [0002]; The tracker component 210 may be configured to use this information, and each successive frame of raw-video, to attempt to track the motion of an object…, para. [0043]; Each micro feature may be represented using numerical values, e.g., a normalized value between 0 and 1…, para. [0044]; The normalized vectors are mapped to the nodes of a self organizing map SOM…, para. [0064]);
           generating, via the at least one processor and based on the normalized data, a syntax for a neuro-linguistic model (fig. 4; fig. 7; para. [0029]-[0030]; para. [0043]-[0044]; para. [0046]; para. [0074]; para. [0075]; para. [0095]);
           Cobb does not explicitly disclose the syntax including a stable model of phrases or identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph
            However, these features are taught by Ehsani:
           the syntax including a stable model of phrases (para. [0029]-[0030]; para. [0122])
           identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph (fig. 5; para. [0029]-[0030]; para. [0086]; para. [0094]-[0105]; a network expander that retrieves alternative variants for the user commands specified in the call-flow design from the database along with their probabilities..., para. [0159]-[0163]; para. [0167]);
           Cobb in view of Ehsani does not explicitly disclose calculating, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph or publishing, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object
           However, these features are taught by Dupont:
           calculating, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph (A textblock pattern [124] is a model for contiguous blocks of text that is associated with one author, and is substantive enough to be treated potentially as an independent object in the system.  Textblock patterns [124] are derived by the system from building a textblock graph [160] which contains transitions between n-grams…, para. [0155]; para. [1006]-[1010]); and
          publishing, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object (Abstract; para. [0155]; para. [0167]; para. [0185]; para. [1070])
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ehsani with the method of Cobb in arriving at “the syntax including a stable model of phrases” and “identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph”, as well as to combine the teachings of Dupont with the method of Cobb in view of Ehsani  in arriving at “calculating, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph or publishing, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object” because such combination would have resulted in allowing for identification of new words/phrases thereby enlarging an initial dictionary as well as providing better performing networks (Ehsani, para. [0021]; para. [0127]) and alerting a user to malicious, risky and anomalous activities or patterns (Dupont, Abstract; para. [0003]; para. [0167]).
          Per Claim 2, Cobb in view of Ehsani and Dupont discloses the computer-implemented method of claim 1,
             Cobb discloses wherein generating the syntax includes: generating, via the at least one processor, a plurality of machine-readable symbols from the normalized data, each machine-readable symbol from the plurality of machine-readable symbols being associated with a distinct cluster of the normalized data (fig. 4; para. [0075]), and
           Ehsani discloses building a dictionary of machine-readable words based on an observed sequence of the plurality of machine-readable symbols (The key element in the present invention is a large, machine-readable database containing phrases...., para. [0029]; Taken together, the programs take a large text corpus as their input, and output a phrase thesaurus..., para [0041]; para. [0071]-[0074]; para. [0134]-[0137]; para. [0145], claim 93).
         Per Claim 3, Cobb in view of Ehsani and Dupont discloses the computer-implemented method of claim 1, 
           Ehsani discloses wherein generating the syntax includes: evaluating, via the at least one processor, statistics for a plurality of combinations of machine-readable words co-occurring in a stream of machine-readable words, the statistics including a frequency at which combinations of machine-readable words from the plurality of combinations of machine-readable words co-occur (fig. 5; To compile an initial seed phrase dictionary, we derive collocations automatically from large corpora on the basis of simple frequency counts..., para. [0074]; para. [0076]-[0086]; para. [0104]; para. [0111]; para. [0158]); and
         updating, via the at least one processor, a model of combinations of machine-readable words based on the evaluated statistics, the model identifying statistically relevant observations of co-occurring machine-readable words (we derive collocations automatically from large corpora on the basis of simple frequency counts, and then subject the results to a post-processing heuristics to eliminate invalid collocations..., para. [0074]; para. [0086]; para. [0122]-[0128]).
          Per Claim 6, Cobb in view of Ehsani and Dupont discloses the computer-implemented method of claim 1,
             Ehsani discloses receiving a stream of machine-readable words (fig.5; we derive collocations automatically from large corpora on the basis of simple frequency counts, and then subject the results to a postprocessing heuristics to eliminate invalid collocations..., para. [0074]; para. [0086]; para. [0122]-[0128]; para. [0167]); and 
             updating statistics of the co-occurring words based on the stream of machine-readable words (fig.5; para. [0074]; para. [0086]; para. [0122]-[0128]; para. [0167]).
          Per Claim 7, Cobb in view of Ehsani and Dupont discloses the computer-implemented method of claim 1, 
             Ehsani discloses wherein generating the syntax includes generating a dictionary of machine-readable words based on an observed-sequence of the machine-readable symbols (fig. 4; fig. 7; para. [0029]-[0030]; para. [0043]-[0044]; para. [0046]; para. [0074]; para. [0075]; para. [0095]), the method further comprising at least one of:
           decreasing a statistical significance score of co-occurring machine-readable words, from the dictionary of machine-readable words, that are less frequently observed over time (para. [0030]; para. [0087]; para. [0109]-[0111]; para. [0126]-[0128]; para. [0138]-[0143]; para. [0163]-[0164]); or
          increasing a statistical significance score of co-occurring machine-readable words, from the dictionary of machine-readable words, that are more frequently observed over time (para [0030]; para. [0087]; para. [0111]; para. [0148]-[0153]).
        Per Claim 8, Cobb discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to:
            receive a plurality of video frames from a video source, the plurality of video frames including a representation of an object (para. [0010]);
           normalize, via at least one processor, data in each video frame from the received plurality of video frames to obtain normalized data for the plurality of video frames (para. [0002]; The tracker component 210 may be configured to use this information, and each successive frame of raw-video, to attempt to track the motion of an object…, para. [0043]; Each micro feature may be represented using numerical values, e.g., a normalized value between 0 and 1…, para. [0044]; The normalized vectors are mapped to the nodes of a self organizing map SOM…, para. [0064]);
           generate, via the at least one processor and based on the normalized data, a syntax for a neuro-linguistic model (fig. 4; fig. 7; para. [0029]-[0030]; para. [0043]-[0044]; para. [0046]; para. [0074]; para. [0075]; para. [0095]);
           Cobb does not explicitly disclose the syntax including a stable model of phrases or identify, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph
            However, these features are taught by Ehsani:
            the syntax including a stable model of phrases (para. [0029]-[0030]; para. [0122])
           identify, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph (fig. 5; para. [0029]-[0030]; para. [0086]; para. [0094]-[0105]; a network expander that retrieves alternative variants for the user commands specified in the call-flow design from the database along with their probabilities..., para. [0159]-[0163]; para. [0167]);
           Cobb in view of Ehsani does not explicitly disclose to: calculate, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph or publish, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object
           However, these features are taught by Dupont:
           calculate, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph (A textblock pattern [124] is a model for contiguous blocks of text that is associated with one author, and is substantive enough to be treated potentially as an independent object in the system.  Textblock patterns [124] are derived by the system from building a textblock graph [160] which contains transitions between n-grams…, para. [0155]; para. [1006]-[1010]); and
          publish, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object (Abstract; para. [0155]; para. [0167]; para. [0185]; para. [1070])
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ehsani with the medium of Cobb in arriving at “the syntax including a stable model of phrases” and “identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph”, as well as to combine the teachings of Dupont with the medium of Cobb in view of Ehsani  in arriving at “calculate, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph” and “publish, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object” because such combination would have resulted in allowing for identification of new words/phrases thereby enlarging an initial dictionary as well as providing better performing networks (Ehsani, para. [0021]; para. [0127]) and alerting a user to malicious, risky and anomalous activities or patterns (Dupont, Abstract; para. [0003]; para. [0167]).
         Per Claim 9, Cobb in view of Ehsani and Dupont discloses the non-transitory computer-readable storage medium of claim 8, wherein the instructions to generate the syntax include instructions to:
          Medium Claim 9 and method claim 2 are related as medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to claim 2.
         Per Claim 10, Cobb in view of Ehsani and Dupont discloses the non-transitory computer-readable storage medium of claim 8, wherein the instructions to generate the syntax include instructions to:
            Medium Claim 10 and method claim 3 are related as medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to claim 3.
         Per Claim 13, Cobb in view of Ehsani and Dupont discloses the non-transitory computer-readable storage medium of claim 8, further storing instructions that, when executed by the processor, cause the processor to perform functions
           Medium Claim 13 and method claim 6 are related as medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to claim 6.
         Per Claim 14, Cobb in view of Ehsani and Dupont discloses the non-transitory computer-readable storage medium of claim 8, further storing instructions that, when executed by the processor, cause the processor to perform functions
           Medium Claim 14 and method claim 7 are related as medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to claim 7.
        Per Claim 15, Cobb discloses a system, comprising: 
           a processor (para. [0010]); and
           a memory storing processor-executable instructions that, when executed by the processor (para. [0010]), cause the processor to:
          receive a plurality of video frames from a video source, the plurality of video frames including a representation of an object (para. [0010]);
          normalize, via at least one processor, data in each video frame from the received plurality of video frames to obtain normalized data for the plurality of video frames (para. [0002]; The tracker component 210 may be configured to use this information, and each successive frame of raw-video, to attempt to track the motion of an object…, para. [0043]; Each micro feature may be represented using numerical values, e.g., a normalized value between 0 and 1…, para. [0044]; The normalized vectors are mapped to the nodes of a self organizing map SOM…, para. [0064]);
           generate, via the at least one processor and based on the normalized data, a syntax for a neuro-linguistic model (fig. 4; fig. 7; para. [0029]-[0030]; para. [0043]-[0044]; para. [0046]; para. [0074]; para. [0075]; para. [0095]);
          Cobb does not explicitly disclose the syntax including a stable model of phrases or identify, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph
            However, these features are taught by Ehsani:
            the syntax including a stable model of phrases (para. [0029]-[0030]; para. [0122])
           identify, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph (fig. 5; para. [0029]-[0030]; para. [0086]; para. [0094]-[0105]; a network expander that retrieves alternative variants for the user commands specified in the call-flow design from the database along with their probabilities..., para. [0159]-[0163]; para. [0167]);
           Cobb in view of Ehsani does not explicitly disclose to: calculate, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph or publish, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object
           However, these features are taught by Dupont:
           calculate, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph (A textblock pattern [124] is a model for contiguous blocks of text that is associated with one author, and is substantive enough to be treated potentially as an independent object in the system.  Textblock patterns [124] are derived by the system from building a textblock graph [160] which contains transitions between n-grams…, para. [0155]; para. [1006]-[1010]); and
          publish, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object (Abstract; para. [0155]; para. [0167]; para. [0185]; para. [1070])
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ehsani with the system of Cobb in arriving at “the syntax including a stable model of phrases” and “identifying, via the at least one processor, instances of at least one machine-readable phrase from the stable model of phrases and based on a connected graph”, as well as to combine the teachings of Dupont with the system of Cobb in view of Ehsani  in arriving at “calculate, via the at least one processor, an unusualness score for an observation of a first machine-readable phrase from the at least one machine-readable phrase identified in the connected graph” and “publish, via the at least one processor, an alert associated with the observation of the first machine-readable phrase, the alert indicating an anomaly in the behavior of the object” because such combination would have resulted in allowing for identification of new words/phrases thereby enlarging an initial dictionary as well as providing better performing networks (Ehsani, para. [0021]; para. [0127]) and alerting a user to malicious, risky and anomalous activities or patterns (Dupont, Abstract; para. [0003]; para. [0167]).
        Per Claim 16, Cobb in view of Ehsani and Dupont discloses the system of claim 15, wherein the instructions to generate the syntax include instructions to perform functions
        System Claim 16 and method claim 2 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to claim 2.
         Per Claim 17, Cobb in view of Ehsani and Dupont discloses the system of claim 15, wherein the instructions to generate the syntax include instructions to perform functions
          System Claim 17 and method claim 3 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to claim 3.
         Per Claim 20, Cobb in view of Ehsani and Dupont discloses the system of claim 15, wherein the memory further stores instructions that, when executed by the processor, cause the processor to:
           System Claim 20 and method claim 6 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to claim 6.

2.      Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Ehsani and Dupont as applied to claims 1, 8 and 15 above, and further in view of Roitblat et al US PGPUB 2008/0059187 A1 (“Roitblat”)
           Per Claim 4, Cobb in view of Ehsani and Dupont discloses the computer-implemented method of claim 1,
             Cobb discloses wherein generating the syntax includes generating, via the at least one processor, a connected graph having a plurality of nodes and a plurality of edges (fig. 5-7; para. [0075]-[0077]), 
            each node from the plurality of nodes representing one machine-readable word in a stream of machine-readable words  (fig. 5; para. [0088]-[0090]; para. [0109]; para. [0161]-[0163]), and 
           Cobb in view of Ehsani and Dupont does not explicitly disclose each edge from the plurality of edges connecting the nodes representing a probabilistic measure of co-occurrence of pairs of statistically relevant words in the stream of machine-readable words
          However, this feature is taught by Roitblat:
          each edge from the plurality of edges connecting the nodes representing a probabilistic measure of co-occurrence of pairs of statistically relevant words in the stream of machine-readable words (fig. 3, elements 350, 360,370; para. [0055]; The word pairs may also be represented as a graph or network in which the nodes are words and the edges linking these nodes are weighted by the frequency of co-occurrence..., para. [0098])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Roitblat with the method of Cobb in view of Ehsani and Dupont in arriving at “each edge from the plurality of edges connecting the nodes representing a probabilistic measure of co-occurrence of pairs of statistically relevant words in the stream of machine-readable words”, because such combination would have resulted in emphasizing importance or terms when compared to a query or an input (Roitblat, para. [0093]; para. [0098])
           Per Claim 5, Cobb in view of Ehsani and Dupont discloses the computer-implemented method of claim 1,
            Cobb discloses wherein generating the syntax includes generating a connected graph, via the at least one processor, the connected graph including a plurality of nodes and a plurality of edges (fig. 5-7; para. [0075]-[0077]), 
           Cobb in view of Ehsani and Dupont does not explicitly disclose each edge from the plurality of edges weighted based on a statistical significance score between each pair of nodes from the plurality of nodes 
          However, this feature is taught by Roitblat (fig. 3, elements 350, 360,370; para. [0055]; The word pairs may also be represented as a graph or network in which the nodes are words and the edges linking these nodes are weighted by the frequency of co-occurrence..., para. [0098])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Roitblat with the method of Cobb in view of Ehsani and Dupont in arriving at “each edge from the plurality of edges weighted based on a statistical significance score between each pair of nodes from the plurality of nodes”, because such combination would have resulted in emphasizing importance or terms when compared to a query or an input (Roitblat, para. [0093]; para. [0098])
           Per Claim 11, Cobb in view of Ehsani and Dupont discloses the non-transitory computer-readable storage medium of claim 8, 
              Medium Claim 11 and method claim 4 are related as medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to claim 4.
         Per Claim 12, Cobb in view of Ehsani and Dupont discloses the non-transitory computer-readable storage medium of claim 8,
         Medium Claim 12 and method claim 5 are related as medium and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to claim 5.
          Per Claim 18, Cobb in view of Ehsani and Dupont discloses the system of claim 15, 
              System Claim 18 and method claim 4 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to claim 4.
         Per Claim 19, Cobb in view of Ehsani and Dupont discloses the system of claim 15, 
            System Claim 19 and method claim 5 are related as system and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658